Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A script debugging method, comprising: obtaining a debugging instruction, wherein the debugging instruction carries a to-be-debugged target line breakpoint ... displaying a debugging result when determining that a breakpoint debugging condition is met ... the breakpoint debugging condition comprises at least that identification information corresponding to a target interface breakpoint is consistent with identification information corresponding to a target local variable, the target interface breakpoint is determined based on the target line breakpoint, and the target local variable is determined based on upper and lower lines of code that are associated with the target line breakpoint, and the target interface breakpoint is determined based on pre-stored target class information corresponding to the line of code in which the target line breakpoint is located, thereby enabling the debugger to convert the target line breakpoint into the target interface breakpoint,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Bickson et al., U.S. 2006/00064677 A1, teaches systems and methods for debugging computer programs across multiple programming languages comprising a call stack display and expression evaluator, wherein debugging commands include at least one of a line breakpoint, a function breakpoint, and a conditional breakpoint, but does not more particularly teach a script debugging method comprising obtaining a debugging instruction comprising a target line breakpoint, displaying a debugging result when a debugging condition is met comprising at least information consistent with a target local variable determined based on upper and lower lines of code associated with the target line breakpoint, wherein the target interface breakpoint is dependent on pre-stored target class information corresponding to the target line breakpoint location, enabling the debugger to convert the target line breakpoint into the target interface breakpoint;
Rodriguez et al., U.S. 2012/0117041 A1, teaches systems and methods for debugging a stored procedure in a database comprising sending a debugging instruction from an IDE comprising debugging information including a local variable, location of the breakpoint, and other information, but does not more particularly teach a script debugging method comprising obtaining a debugging instruction comprising a target line breakpoint, displaying a debugging result when a debugging condition is met comprising at least information consistent with a target local variable determined based on upper and lower lines of code associated with the target line breakpoint, wherein the target interface breakpoint is dependent on pre-stored target class information corresponding to the target line breakpoint location, enabling the debugger to convert the target line breakpoint into the target interface breakpoint;
Stall et al., U.S. 8,239,832 B2, teaches systems and methods for in-process debugging using an infrastructure that uses out-of-process debugging, comprising a helper program attached 
Zinkovsky et al., U.S. 2012/0151452 A1, teaches systems and methods for remote debugging of server side code without blocking comprising breakpoint instructions and local variable inspection, wherein client and server cooperate in the debugging so as not to block or control the server, but does not more particularly teach a script debugging method comprising obtaining a debugging instruction comprising a target line breakpoint, displaying a debugging result when a debugging condition is met comprising at least information consistent with a target local variable determined based on upper and lower lines of code associated with the target line breakpoint, wherein the target interface breakpoint is dependent on pre-stored target class information corresponding to the target line breakpoint location, enabling the debugger to convert the target line breakpoint into the target interface breakpoint.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 10 and 13 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-9 depend from claim 1; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191